ALMOND, Judge,
dissenting.
I respectfully dissent from the majority's reversal of the decision of the board. I would affirm. While I agree with the majority that there is no likelihood of confusion between Maremont's LOAD-CARRIER and Air Lift's LOADLIFTER, I agree with Judge Lane that Mare-mont has used the term LOAD-CARRIER in only a descriptive manner. As Judge Lane notes, such use is insufficient trademark usage for registration purposes. That alone necessitates affirmance of the board. *1160In addition, however, it seems to me that Maremont’s manner of use of the term LOAD-CARRIER also indicates that it regards the term as merely descriptive of its load-supporting devices.
An applicant’s activities with regard to the term it seeks to register, and the manner in which that term is used by the applicant, may be supportive of the conclusion that the term is merely descriptive of the goods. Quaker State Oil Refining Corp v. Quaker Oil Corp., 59 CCPA 764, 453 F.2d 1298, 172 USPQ 361 (1972). Here I think the term LOAD-CARRIER is merely descriptive of Maremont’s goods as illustrated by the fact that Maremont has used the term in a descriptive manner, and, therefore, admits that the term is in fact descriptive of its goods.
For the foregoing reasons, I would affirm.